FULMER, Judge.
John Thomas Schneider appeals the order of the trial court refusing to resentence him on case number 90-998 in accordance with the mandate of this court issued in Schneider v. State, 788 So.2d 1073 (Fla. 2d DCA 2001) (hereinafter “Schneider I”). The trial court concluded that resentencing was unnecessary because Schneider had already been resen-tenced in that case prior to the issuance of our mandate. Schneider argues and we agree that the trial court lacked jurisdiction to resentence Schneider prior to the issuance of our mandate. See Washington v. State, 637 So.2d 296 (Fla. 1st DCA 1994). We therefore reverse the trial court’s order and remand the case for Schneider to be resentenced on counts I and III of case number 90-998 in accordance with the mandate issued in Schneider I.
Reversed and remanded for resentenc-ing. _
BLUE, C.J., and KELLY, J„ Concur.